                  Case 1:16-cv-09517-LAK-KHP Document 328-1 Filed 10/05/20 Page 1 of 1




                                                       underberg & kessler rrp

                                                                                       CoLIN D. RAMSEY, PARTNER
                                                                                       (716) 847-9103
                                                                                       cramsey@underbergkessler.com



                                                          October 5,2020



             VIA ECF

             Hon. Katharine H. Parker
             United States Magistrate Judge
             Southem District of New York
             500 Pearl Street
             New York, New York 10007

                       Re:       Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester Eber, et al.
                                 Civ. Action No.: l6-cv-09517 -LAK-KHP

             Dear Magistrate Parker:

                     It has come to our attention that there was a citation error in Eber Defendants'
             Memorandum of Law in Opposition to Plaintiffs' Motion for Reconsideration. I write to
             respectfully request that the Court accept the corrected Amended Memorandum of Law, which
             was filed moments ago.

                       Mr. Brook has consented to the Eber Defendants making this correction.

                       We thank the Court for its attention to this matter.


                                                          Respectful   ly submitted,

                                                          /s/ Colin D. Ramsey

                                                          Colin D. Ramsey




300 Bausch & Lomb Place, Rochester, NY 14604         www. underbergkessler.com           Additional Offices
         585-258-2800 pr-rorur 585-258-2821   rax                                         Buffalo, Canandaigua and Geneseo, NY
